840 F.2d 11Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James T. ROSS, Plaintiff-Appellant,v.Arnold HOPKINS, Commissioner of Corrections, Defendant-Appellee.
No. 87-6680.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 24, 1987.Decided Feb. 17, 1988.

James T. Ross, appellant pro se.
Before JAMES DICKSON PHILLIPS, MURNAGHAN, and WILKINS, Circuit Judges.
PER CURIAM:


1
James T. Ross appeals from the district court's dismissal of his complaint, brought under 42 U.S.C. Sec. 1983, for failure to state a claim upon which relief may be granted.  We affirm.


2
Ross sued the Maryland Commissioner of Corrections, alleging that he had developed problems with his feet from wearing prison work boots and that he had received inadequate treatment from the prison medical personnel.  Ross failed to show any direct or indirect involvement on the part of his named defendant, as is necessary to assert a claim under Sec. 1983.    Vinnedge v. Gibbs, 550 F.2d 926 (4th Cir.1977).  Following Gordon v. Leeke, 574 F.2d 1147, 1152-53 (4th Cir.1978), cert. denied, 439 U.S. 970 (1978), the district court gave Ross thirty days in which to amend his complaint and name the correct defendants.  Ross made no amendment.


3
The district court then dismissed the complaint.  Finding no error in the dismissal, we dispense with oral argument because the dispositive issues recently have been decided authoritatively and affirm the judgment of the district court.


4
AFFIRMED.